Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ye Ren on 4 March 2021.

The application has been amended as follows: 
23.	(currently amended) A transition duct support apparatus comprising: 
a centrally-disposed section circumferentially extending along an exit frame in a transition duct from a combustor to a turbine;
a single continuous stiffener connected to the centrally-disposed section and disposed radially inwardly relative to the centrally-disposed section in a direction toward the exit frame, the single continuous stiffener circumferentially extending between mutually opposed corners of the exit frame of the transition duct, the single continuous stiffener arranged to provide support to an outer edge of the exit frame in the transition duct; and
a brace connected to the centrally-disposed section and disposed radially outwardly relative to the single continuous stiffener in a direction outward the exit frame, the support 
wherein the brace is configured to circumferentially extend at an incline with respect to the single continuous stiffener towards the mutually opposed corners of the exit frame of the transition duct to support respective end portions of the single continuous stiffener[[.]], and	
wherein the centrally-disposed section connects the brace to the single continuous stiffener to form an integral structure being a plate, the plate having a flat surface extending along a radial plane along a radial direction of the exit frame, wherein the centrally-disposed section, the brace, and the single continuous stiffener are disposed entirely on the radial plane.
24.	(canceled) 
28-33.	(canceled) 
34. 	(currently amended) The transition duct support apparatus of claim [[3]]23, wherein the integral structure comprises 
37. 	(currently amended) The transition duct support apparatus of claim [[3]]23, wherein the integral structure comprises a varying three-dimensional profile configured to attain the respective tuned level of stiffness support with respect to the one or more axes of the exit frame in the transition duct.

Allowable Subject Matter
Claims 23, 25-27 and 34-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a centrally-disposed section circumferentially extending along an exit frame;
a single continuous stiffener disposed radially inwardly relative to the centrally-disposed section and circumferentially extending between mutually opposed corners of the exit frame of the transition duct to provide support to an outer edge of the exit frame in the transition duct; and
a brace connected disposed radially outwardly and circumferentially extend at an incline with respect to the single continuous stiffener towards the mutually opposed corners, and	
wherein the centrally-disposed section connects the brace to the single continuous stiffener to form an integral structure being a plate, the plate having a flat surface extending along a radial plane along a radial direction of the exit frame, wherein the centrally-disposed section, the brace, and the single continuous stiffener are disposed entirely on the radial plane.
ii.	Claims 25-27 and 34-38 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741